

Exhibit 10.3
THIS AGREEMENT (“Agreement”) is entered into as of the Effective Date (as
defined in Paragraph 1), by and between Occidental Petroleum Corporation, a
Delaware corporation (“Employer”), and W.C.W. (Willie) Chiang (“you”), based
upon the following:
A.
You previously entered into an offer letter with Employer dated April 19, 2012,
setting forth certain terms and conditions of employment (your “Offer Letter”);

B.
You have been employed as a full-time employee of Employer or its subsidiaries
or affiliates (collectively, “OPC”) since June 11, 2012; and

C. The parties desire to provide for your amicable separation from employment.
In consideration of the mutual promises contained in this Agreement, the parties
agree as follows:
1.
Effective Date of Agreement: This Agreement will take effect immediately at the
time you sign this Agreement and return it to Employer (the “Effective Date”).

2.
Separation and Separation Date: Your employment by Employer will end at 11:59
p.m. on June 10, 2015 (your “Separation Date”), which is prior to the third
anniversary of your date of hire. You have requested, and Employer has agreed,
that you will be deemed to have retired with the consent of Employer and your
rights under award agreements or other benefit plans and programs will be
determined accordingly, except as expressly provided in Paragraphs 3, 4 or 5.

3.
Separation Payments: If this Agreement becomes effective as provided in
Paragraph 1, Employer shall provide you with separation payments (your
“Separation Pay”) in accordance with the terms of your Offer Letter as follows:

(a)
You will receive separation pay for the twelve-month period that begins at 12:00
a.m. on June 11, 2015 and concludes at 11:59 p.m. on June 10, 2016 (the
“Separation Pay Period”).

(b)
Your Separation Pay will be comprised of 24 semimonthly payments each equal to
twenty six thousand, forty-one dollars and sixty-six cents ($26,041.66), reduced
by appropriate deductions for applicable taxes and any medical and dental
coverage provided pursuant to Paragraph 4 below. Your Separation Pay will be
paid to you on your regular payday, commencing on the first regular payday
occurring on or after the Effective Date, by using your choice of direct deposit
or by check mailed to the address on file or to another address that you
identify in Paragraph 18.

(c)
Notwithstanding the foregoing, no amount of the Separation Pay shall be paid to
you before the date (the “Delayed Payment Date”) which is the first day of the
seventh month after the Separation Date or, if earlier, the date of your death
following the Separation Date. All such amounts that would, but for the
preceding sentence, become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date. No interest will be paid by
Employer with respect to any such delayed payments.

Should you die before you receive any of the payments contemplated by this
Paragraph 3, such payments shall continue for the benefit of your heirs and will
be made at the times specified in this Paragraph.
4.
Medical and Dental Benefits: Any benefits provided pursuant to this Paragraph 4
will be subject to the terms and conditions governing the applicable medical or
dental plan, including, without limitation, the right of OPC to modify, amend,
change or terminate such plan at any time.





(a)
Medical Coverage: Provided that you are a participant in the medical plan on
your Separation Date, you and any eligible enrolled dependents may continue to
participate during the period that commences at 12:00 a.m. on June 11, 2015 and
concludes at 11:59 p.m. on April 10, 2016 (the “Medical Coverage Period”).
During the Medical Coverage Period, you and any eligible enrolled dependents may
continue to participate in the medical plan at the active participant rate, but
on an after-tax basis, for the same coverage then in effect or as changed in the
future for active participants. At the end of the Medical Coverage Period, if
you are then enrolled in the plan, you will be eligible for COBRA coverage, at
your sole expense, for the period established by COBRA.

(b)
Dental Coverage: Provided that you are a participant in the dental plan on your
Separation Date, you and any eligible enrolled dependents may continue to
participate during the Medical Coverage Period at the active participant rate,
but on an after-tax basis, for the same coverage then in effect or as changed in
the future for active plan participants. At the end of the Medical Coverage
Period, if you are then enrolled in the plan, you will be eligible for COBRA
coverage, at your sole expense, for the period established by COBRA.

5.
Other Benefit Plans and Programs: Except as expressly provided in Paragraphs 3
or 4 and this Paragraph 5, commencing the first day after your Separation Date,
you will cease to be eligible to participate in any employee benefit or
compensation plans or programs offered by OPC. Any benefits or compensation will
be subject to the terms and conditions governing the applicable benefit or
compensation plan, including, without limitation, the right of OPC to modify,
amend, change or terminate such plan at any time.

(a)
Executive Incentive Compensation Plan (the “EICP”): In accordance with the terms
of your Offer Letter:

(1)    Individual Performance. With respect to the 2015 plan year, you will
receive a lump sum payment based on your target, with a minimum target payment
of $300,000, for the personal objectives portion of the EICP annual bonus (your
“Individual Performance Bonus”) based on your individual performance without
regard to your retirement, as if you remained employed and not forfeited your
award. Your Individual Performance Bonus, reduced by appropriate deductions for
applicable taxes, will be paid according to the terms of the EICP, but in no
event later than March 14, 2016.
(2)    Employer Performance. With respect to the 2015 plan year, you will remain
eligible to receive a lump sum payment in an amount based on your target of
$450,000 and Employer’s actual performance, pursuant to the terms of the EICP,
for the financial objectives portion of the EICP annual bonus (your “Occidental
Performance Bonus”) based on Employer performance without regard to your
retirement, as if you had remained employed and not forfeited your award. Any
Occidental Performance Bonus, reduced by appropriate deductions for applicable
taxes, will be paid according to the terms of the EICP, but in no event later
than March 14, 2016.
Should you die before you receive any of the payments contemplated by this
Paragraph 5(a), such payments shall continue for the benefit of your heirs and
will be made at the times specified in this Paragraph.
(b)
2005 Long-Term Incentive Plan (the “2005 LTIP”):

(1)    Forfeited Awards.
(A)    Total Shareholder Return Incentive Awards (“TSRI Awards”). The portions
of the TSRI Awards granted to you as of July 11, 2012 (the forfeited portion of
the award, the “2012 TSRI”) and July 9, 2014 (the forfeited portion of the
award, the “2014 TSRI”) that will be forfeited upon the Separation Date are
shown in Attachment A to this Agreement. Pursuant to the terms of your Offer
Letter, you will receive a lump sum payment in cash, subject to withholding for
applicable taxes, in an amount equal to the amount you would have received upon
certification of the 2012 TSRI and the 2014 TSRI based on actual Employer
performance had you remained employed and not forfeited your award. Payment in
lieu of the 2012 TSRI will be made in July 2015 as promptly as practicable after
certification of the award according to the terms of the original award
agreement. Payment in lieu of the 2014 TSRI will be made in July 2017 as
promptly as practicable after certification of the award according to the terms
of the original award agreement.
(B)    Restricted Stock Incentive Awards (“RSI Awards”). The portions of the RSI
Awards granted to you as of July 11, 2012, July 22, 2013 and July 9, 2014 (the
“Forfeited RSI Awards”) that will be forfeited upon the Separation Date are
shown in Attachment A to this Agreement. Pursuant to the terms of your Offer
Letter, you will receive a lump sum payment in cash, subject to withholding for
applicable taxes, in an amount equal to the amount you would have received upon
certification of each Forfeited RSI Award based on actual Employer performance
had you remained employed and not forfeited your awards. Payment in lieu of the
Forfeited RSI Awards will be made as promptly as practicable after certification
of each award according to the terms of the original award agreement.
(C)    Return on Capital Employed Incentive Awards (“ROCE Awards”). The portion
of the ROCE Award granted to you as of July 9, 2014 (the “Forfeited ROCE Award”)
that will be forfeited upon the Separation Date is shown in Attachment A to this
Agreement. Pursuant to the terms of your Offer Letter, you will receive a lump
sum payment in cash, subject to withholding for applicable taxes, in an amount
equal to the amount you would have received upon certification of the Forfeited
ROCE Award based on actual Employer performance had you remained employed and
not forfeited your award. Payment in lieu of the Forfeited ROCE Award will be
made in February 2018 as promptly as practicable after certification of the
award according to the terms of the original award agreement.
Should you die before you receive any of the payments contemplated by this
Paragraph 5(b)(1), such payments shall continue for the benefit of your heirs
and will be made at the times specified in this Paragraph.
(2)    Outstanding Awards. Except as provided in Paragraph 5(b)(1) above, the
vesting, forfeiture, right to exercise and the settlement of any outstanding
awards issued under the 2005 LTIP will be solely governed by the terms and
conditions of the 2005 LTIP and your outstanding award agreements (including any
terms and conditions required to be accepted on-line for the award to become
effective) (the “Outstanding 2005 LTIP Award Agreements”).
(c)
Occidental Petroleum Corporation Savings Plan (the “PSA”) and Occidental
Petroleum Corporation Savings Retirement Plan (the “PRA”): After your Separation
Date: (i) you will be eligible to receive distributions or make withdrawals from
the PSA and PRA in accordance with the terms of such plan, and; (ii) you will
not be eligible to make or receive contributions to either the PSA or the PRA.

(d)
Supplemental Retirement Plan (“SRP II”): You previously elected to receive your
distribution from the SRP II as a lump sum distribution following your
separation from service. You will receive a lump sum distribution of your SRP II
account balance in March of 2016. After your Separation Date, you will not be
eligible to make or receive further contributions to SRP II.

(e)
Health Savings Account (“HSA”): If you participate in a high deductible health
plan and you also elect to contribute to an HSA, Employer contributions and
automatic payroll deductions for your HSA will cease as of your Separation Date.
After your Separation Date, you may contribute directly to your HSA provider.

(f)
Flexible Spending Account (“FSA”): If you contribute to a Health Care Spending
Account or a Dependent Care Spending Account, or both, your automatic pre-tax
payroll contributions will cease as of your Separation Date. Eligible expenses
incurred through your Separation Date up to the balance in your account with
respect to dependent care expenses and up to the amount you elected for the year
for eligible health care expenses may be submitted for reimbursement. After your
Separation Date, you will be eligible to continue participation in the Health
Care FSA through COBRA coverage, on an after-tax basis, for the period
established by COBRA.

(g)
Sign on Long Term Incentives: Under the terms of your Offer Letter, you were
awarded restricted shares with an initial value based on the closing price of
Employer stock on the date of the award. These restricted shares were vested at
grant and, pursuant to the terms of the award, as of June 11, 2015, the
requirement to hold not less than 50% of the net after-tax shares received will
lapse.

(h)
Accrued Paid Time Off: Pursuant to OPC common practice, you will be paid all
accrued paid time off without regard to your retirement.

(i)
No Other Separation Benefits: Notwithstanding anything in this Agreement to the
contrary, you hereby acknowledge and agree that this Agreement is in lieu of and
automatically disqualifies you from participating in all plans, programs or
arrangements of separation, severance, termination or pay continuation announced
or maintained heretofore or hereafter by OPC, except as expressly provided in
this Agreement.

6.
Restrictive Covenants: Employer has provided you access to confidential
information for use only during your employment with OPC and you have during
your employment been entrusted, in a unique and special capacity, with
developing the goodwill of OPC, and in consideration thereof and in
consideration of Employer providing you with access to confidential information,
you have voluntarily agreed to the covenants set forth in this Paragraph. You
further agree and acknowledge that the limitations and restrictions set forth
herein, including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects and not oppressive, will not cause
you undue hardship, and are material and substantial parts of this Agreement
intended and necessary to prevent unfair competition and to protect OPC’s
confidential information, goodwill and substantial and legitimate business
interests.

(a)
Solicitation of Employees: For two years following your Separation Date, you
will not hire, solicit or encourage any employee, consultant or contractor of
OPC to terminate his or her relationship with OPC, or to enter into any
employment or other similar business relationship with any other person or
entity (including but not limited to you or any competitor of OPC).

(b)
Non-Compete: For one year following your Separation Date, you will not, without
the prior written approval of Employer, directly or indirectly, for yourself or
on behalf of or in conjunction with any other person or entity of whatever
nature, engage or participate within the Market Area in competition with OPC in
any aspect of the exploration and production (E&P) sector (which, for the
avoidance of doubt, does not include the downstream or midstream sectors)
(“Business”), which such prohibition shall prevent you, among other things, from
directly or indirectly owning, managing, operating, joining, becoming an
officer, director, employee or consultant of, or loaning money to or selling or
leasing equipment or real estate to or otherwise being affiliated with any
person or entity primarily engaged in, or planning to primarily engage in, such
Business in competition, or anticipated competition, in the Market Area, with
OPC. For these purposes, “Market Area” means (i) any state in the United States
where, as of the Separation Date, OPC conducts business and (ii) any other
location within 75 miles of any location where, as of the Separation Date, OPC
conducts business or has material plans to conduct business of which you are
aware. Notwithstanding the foregoing provisions, you may, directly or indirectly
own, solely as an investment, securities of any person engaged in the Business
that are publicly traded on a national or regional stock exchange or quotation
system or on the over-the-counter market if you (A) are not a controlling person
of, or a member of a group which controls, such person and (B) do not, directly
or indirectly, own 2% or more of any class of securities of such person.

Because of the difficulty of measuring economic losses to OPC as a result of a
breach of the covenants set forth in this Paragraph, and because of the
immediate and irreparable damage that would be caused to OPC for which they
would have no other adequate remedy, you agree that Employer shall be entitled
to enforce the foregoing covenants, in the event of a breach, by injunctions and
restraining orders and that such enforcement shall not be Employer’s exclusive
remedy for a breach but instead shall be in addition to all other rights and
remedies available to Employer at law and equity. The covenants in this
Paragraph are severable and separate, and the unenforceability of any specific
covenant (or portion thereof) shall not affect the provisions of any other
covenant (or portion thereof). Moreover, in the event any arbitrator or court of
competent jurisdiction shall determine that the scope, time or territorial
restrictions set forth are unreasonable, then it is the intention of the parties
that such restrictions be enforced to the fullest extent which the arbitrator or
court deems reasonable, and this Agreement shall thereby be reformed.
7.
Confidential Information: You agree that you will continue to comply after your
Separation Date with any existing agreement with or for the benefit of OPC or
between OPC and any third party for the benefit of the third party regarding
confidential or proprietary information, including trade secrets and patents.
Additionally, you agree that you will not divulge to any person, business, firm,
corporation or government entity, nor use to the detriment of OPC, nor use in
any business, venture, or any organization of any kind, or in any process of
manufacture, production or mining, at any time during the term of this Agreement
or anytime thereafter:

(a)
Any trade secrets of OPC, in any form, including, without limitation, all
graphic material, forms, documents, data and information; and

(b)
Any confidential information of OPC, in any form, including, without limitation,
inventions, discoveries, improvements, methods, technology, business plans,
environmental plans, procedures and practices, enterprises, manufacturing
information, purchasing information, negotiations with any third parties, plant
design or operation, financial results, medical records or information, or any
other confidential information of OPC affecting or concerning any aspect of the
business or operations of OPC or any of its directors, officers or employees,
developed, acquired, used by, disclosed to or discovered by you during your
employment by OPC.

However, nothing herein shall prohibit you from: (i) disclosing confidential
information when compelled to do so by law; (ii) making a good faith report of
possible violations of applicable law to any governmental agency or entity; or
(iii) making disclosures that are protected under the whistleblower provisions
of applicable law.
8.
Return of Property: You agree to return to Employer on or before the Separation
Date, all originals, copies, and all electronic or digitally created or stored
originals and copies of OPC’s directories, policies, procedures, manuals,
reports, organization charts, documents, records and files, including without
limitation all information of the type described in Paragraphs 7(a) and (b).

9.
Disclosure and Non-Disparagement: You will not disclose the terms and conditions
of this Agreement to anyone other than your immediate family, accountant, or
attorney or as required by law, regulation, court order, subpoena or other
judicial or administrative process. You will not make any derogatory, defamatory
or negative statement about OPC or any of its officers, directors, or employees
to the press, electronic media, to any part of the investment community, to the
public, or to any person connected with, employed by or having a relationship to
any of them.

10.
Waiver and Release: You absolutely and forever release and discharge OPC and its
past and present parent entities, subsidiaries and affiliated entities and each
of their shareholders, officers, directors, employees, insurance carriers,
predecessors and successors, assigns, agents, attorneys, representatives, heirs,
benefit plans, and administrators (referred to collectively as “Employer
Releasees”) and each of them from all your claims for relief, causes of action,
liabilities, debts, liens, expenses, damages, judgments, attorneys’ fees and
costs of whatever kind or nature whatsoever, whether arising in law or equity,
whether currently known or unknown, or later discovered by you, that you have,
may have or claim to have against Employer Releasees, individually or
collectively, arising out of, relating to, or resulting from any acts or
omissions occurring prior to the execution of this Agreement, including without
limitation, such acts or omissions arising out of, relating to or resulting from
your employment, termination of employment or any compensation, benefits or any
other terms or conditions of that employment with OPC or its past and present
parent entities, subsidiaries and affiliated entities (referred to collectively
as your “Released Claims”). You represent that you are unaware of any workers’
compensation claim brought on your behalf or any facts on which such a claim
could be brought.

(a)
Your Released Claims include but are not limited to all claims arising out of
any express or implied agreement, or any California, Texas, New York, or other
state, municipal, local, Federal or foreign constitution, statute, regulation or
ordinance, order, public policy or common law, examples of which include,
without limitation: Title VII of the Civil Rights Act of 1964; Civil Rights Act
of 1991; Civil Rights Act of 1866; Equal Pay Act; Age Discrimination in
Employment Act of 1967; Employee Retirement Income Security Act of 1974;
Americans with Disabilities Act; Family and Medical Leave Act of 1993; United
States Executive Orders 11246 and 11375; Regulations of the Office of Federal
Contract Compliance Program; Rehabilitation Act of 1973; Worker Adjustment
Retraining and Notification Act; New York Human Rights Laws; Texas Commission on
Human Rights Act; Texas Labor Code Section 21.001 et seq.; California Government
Code Section 12900 et seq.; all provisions of the California Labor Code; Orders
of the California Industrial Welfare Commission; and all of the foregoing as
they may have been amended.

(b)
This Agreement does not waive claims you could make, if available, for
unemployment compensation or worker’s compensation benefits, and this Agreement
does not release any claims the law does not permit you to release. You
understand that you do not waive your right to file a charge with a government
administrative agency (“agency”) enforcing the civil rights laws, the National
Labor Relations Board, or any other state or federal agency, or to participate
in any investigation or proceeding conducted by such agency, nor shall any
provision in this Agreement adversely affect your right to engage in such
conduct. However, you agree to waive your right to obtain any monetary relief or
other recovery, including without limitation reinstatement, as a result of or
with regard to the matters alleged in any charge or complaint or to collect any
monies or compensation as a result of filing or participating in such a charge
or complaint.

(c)
Your Released Claims do not include obligations created by this Agreement or any
existing rights to indemnity pursuant to statute, contractual indemnity, or
By-law provisions of OPC.

11.
Laws With Respect to Releases: There are laws that may invalidate releases of
claims that are unknown to the releasing party. By signing this Agreement, you
agree to waive any protection to which you may otherwise be entitled against any
Employer Releasees by virtue of any such law. In particular, and not by way of
limitation, you represent and acknowledge that you are familiar with Section
1542 of the California Civil Code, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
You waive and relinquish any rights and/or benefits that you have or may have
against Employer Releasees individually and collectively under Section 1542 of
the California Civil Code, or any similar applicable statute to the full extent
permitted by law.
12.
Entire Agreement: This Agreement, together with the Outstanding 2005 LTIP Award
Agreements, the PSA, the PRA and the agreements referred to in Paragraph 7,
contains the entire agreement and understanding between the parties concerning
the subject matters of this Agreement. Each party represents to the other that
this Agreement is executed without reliance on any inducement or representation
by anyone except as stated in this Agreement. Any other existing employment or
consulting agreement, including for the avoidance of doubt, your Offer Letter,
or any plan, program or arrangement of separation, severance, termination, or
pay continuation, oral, written or implied, between you and OPC shall be deemed
to be terminated and of no further force or effect as of your Separation Date,
and you further acknowledge that satisfaction of Employer’s obligations under
this Agreement fully satisfy all its obligations under the Offer Letter. This
Agreement can only be modified by a writing, signed by you and Employer.

13.
Dispute Resolution: Any claim or controversy that arises between you and OPC
shall be decided exclusively by final and binding arbitration, including without
limitation, any claims arising out of or relating to the interpretation,
enforcement, alleged breach, or the subject matters of this Agreement, claims by
you against any Employer Releasees, and to the full extent permitted by law, any
claims arising out of local, state, federal and foreign common law, statutes and
ordinances. In exchange for the benefits of mutual and binding arbitration, you
and Employer are waiving the right to bring a claim against the other in a court
that would be tried before a judge or jury. You and Employer retain whatever
rights to injunctive relief that may be available under applicable laws.
Notwithstanding the foregoing, any dispute or claim in connection with the
receipt of benefits under any OPC‑sponsored benefit plans shall be governed
exclusively by the claims procedures under the applicable plan.

The arbitration will be conducted by a single arbitrator, in the state in which
you last worked for OPC in accordance with the procedures required by the law of
such state, and to the extent not inconsistent with applicable law, the
following will govern arbitration hereunder:




(a)
Commencing Arbitration: The National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) will apply. The party
seeking arbitration will provide written notice, respectively, to the General
Counsel of Employer or to you stating the issues to be arbitrated and a summary
of the facts on which the claims are based. The parties will attempt to select a
mutually acceptable arbitrator within 21 days after receipt of the written
notice. If they are unable to agree, the arbitrator will be selected from a list
of nine potential arbitrators recommended by AAA at the request of either party.
The arbitrator will be an attorney with experience in the employment field or a
retired judge.



(b)
Power of the Arbitrator: The arbitrator may award any form of remedy or relief
(including injunctive relief) that would otherwise be available in court. Any
award pursuant to said arbitration shall be accompanied by a written opinion of
the arbitrator setting forth the reasons for the award. The award rendered by
the arbitrator shall be conclusive and binding upon the parties hereto, and
judgment upon the award may be entered, and enforcement may be sought in, any
court of competent jurisdiction.



(c)
Expense of Arbitration: To the extent required under applicable law, your
responsibility for payment of the neutral arbitrator’s fees and expenses shall
be limited to an amount equal to the filing fee that would be required for a
state trial court action and Employer shall pay all remaining fees and expenses
of the arbitrator. Unless otherwise required under applicable law, the expenses
of the arbitrator (including compensation) shall be borne equally by the parties
and each party shall pay its own expenses of arbitration. Any controversy
regarding the payment of fees and expenses under this arbitration provision
shall be decided by the arbitrator. Payment of any fees or expenses by Employer
that is required under this Paragraph 13(c) and that is not exempt from Section
409A shall comply with Section 409A’s requirements for reimbursement or in-kind
benefit plans, as set forth in regulation section 1.409A-3(i)(1)(iv) (or any
successor provision). For purposes of satisfying such requirements under Section
409A, the following rules shall apply but only to the extent that the payment
under this Paragraph 13(c) is subject to Section 409A, (i) any payment by
Employer that is otherwise required by Paragraph 13(c) shall be made during the
period not longer than 2 years, (ii) the amount of payments made during one
taxable year for you shall not affect the amount of such payments in any other
taxable year; (iii) a payment shall be made by the last day of your taxable year
following the taxable year in which the expense was incurred and (iv) your right
to payments by Employer under this Paragraph 13(c) shall not be subject to
liquidation or exchange for any other benefit.



14.
Acknowledgment With Respect to Releases: You acknowledge and agree that the
releases given above include a waiver and release of any and all claims which
you have or may have against Employer and Employer Releasees, individually and
collectively. The waivers and releases above are given only in exchange for
consideration (something of value) in addition to anything of value to which you
are otherwise already entitled. The waiver and releases set forth above do not
waive rights or claims that may arise after the date on which you sign this
Agreement. You acknowledge that:

(a)
You have carefully read and fully understand all of the terms and provisions of
this Agreement;

(b)
This Agreement is written in a manner calculated to be and is understood by you;

(c)
You knowingly and voluntarily waive and release your rights and claims and agree
to all of the terms and provisions of this Agreement;

(d)
You knowingly and voluntarily intend to be legally bound by all of the terms and
provisions of this Agreement; and

(e)
You were previously advised, and are hereby advised in writing to consult with
an attorney of your choice before executing this Agreement.



15.
Severability: If any part of this Agreement, with the exception of Paragraphs 2,
3, 4, 5, 10, 11 and 14, is held by any tribunal of appropriate jurisdiction to
be invalid or unenforceable, that part shall be stricken from this Agreement and
all other terms of this Agreement shall remain in full force and effect to the
full extent permitted by law. Paragraphs 2, 3, 4, 5, 10, 11 and 14 are the
essence of this Agreement and should any part of these paragraphs be deemed
invalid or unenforceable, this Agreement shall be null and void and any
consideration received under this Agreement shall be returned to Employer.

16.
Successors: This Agreement shall be binding upon you, your heirs, executors and
assigns and upon Employer, and all of its successors and assigns.

17.
Governing Law/Compliance with Law: This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without giving
effect to any choice of law rules or principles thereof, and shall be construed
according to its ordinary meaning and not for or against either party.
Notwithstanding the foregoing, this Agreement shall be interpreted in accordance
with all applicable requirements of Section 409A, and any distribution,
acceleration or election feature of this Agreement subject to Section 409A that
could result in the early inclusion in gross income shall be deemed restricted
or limited to the extent necessary to avoid such result.

18.
Address for Communications: You shall keep Employer informed of (i) your
official residence address for purposes of communications pursuant to this
Agreement and under benefit plans and (ii) your designated bank account if you
choose to receive payments pursuant to this Agreement through direct deposit.
Your current designated address is: [ADDRESS].

19.
No Admission of Liability: This Agreement does not constitute an admission by
any party hereto of wrongdoing or liability and it shall not be construed as
such.

20.
No Attorneys’ Fees or Costs: Each party to this Agreement shall bear its own
attorney fees and costs of any kind incurred in connection with the negotiation,
review and finalization of this Agreement.

21.
Return of Incorrect Payments: If you receive Separation Pay, benefit award
amounts (in cash or equity), distributions of deferred amounts or other property
or compensation from OPC to which you are not entitled hereunder or which
otherwise should have been withheld for taxes or otherwise, then, and in such
event, you shall hold such Separation Pay, benefit award amounts, distributions
or other property or compensation in trust for the benefit of, and shall
immediately pay over or deliver such property to, Employer. If Employer has
continuing payment obligations under this Agreement at the time such error in
payment is discovered, Employer may offset such payment obligations against your
obligations under this Section 21.

[Signature Page Follows]




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date set forth above.
EMPLOYER
By:    /s/ Darin S. Moss_______________________________
DARIN S. MOSS
VICE PRESIDENT – COMPENSATION AND BENEFITS
OCCIDENTAL PETROLEUM CORPORATION
By:    /s/ Willie Chiang________________________________
W.C.W. (Willie) Chiang
Date:    June 10, 2015_________________________________


Attachment A
Forfeited Awards
Willie Chiang
Separation Date: June 10, 2015




Forfeited Total Shareholder Return Incentive Awards
2012 TSRI
1,456
2014 TSRI
9,562
Forfeited Restricted Stock Incentive Awards
2012 RSI-PB
546
2013 RSI-PB
5,744
2014 RSI-PB
9,664
Forfeited Return on Capital Employed Incentive Award
2014 ROCE
15,872




Page 1 of 1